Citation Nr: 1611798	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  07-08 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.
 
2.  Entitlement to service connection for a back disability, to include degenerative disc disease of the lumbosacral spine.
 
3.  Entitlement to service connection for a bilateral knee disability.
 
4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Stephen S. Pennington, Esquire




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to January 1985. 

These matters initially came before the Board of Veterans' Appeals (Board) from February 2006 and February 2014 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the February 2006 decision, the RO denied the Veteran's petition to reopen a claim of service connection for degenerative disc disease of the lumbosacral spine with history of radiculopathy as new and material evidence had not been submitted.  In the February 2014 decision, the RO denied the Veteran's petition to reopen a claim of service connection for major depressive disorder as new and material evidence had not been submitted and denied entitlement to service connection for a bilateral knee strain and hypertension.

In September 2009, the Board remanded the issue of whether new and material evidence had been received to reopen the claim of service connection for a back disability for further development and to schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a July 2010 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In November 2010, the Board granted the petition to reopen the claim of service connection for a back disability and remanded the underlying claim for further development.

The Board denied the claim of service connection for a back disability by way of a May 2012 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In an August 2013 memorandum decision, the Court set aside the Board's May 2012 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The Board remanded the issue of entitlement to service connection for a back disability in February 2014 for further development.

In December 2015, the Board remanded all issues on appeal for further development as to the back issue and to schedule the Veteran for a Board hearing before a Veterans Law Judge with respect to the psychiatric, knee, and hypertension issues.

The Veteran testified before the undersigned at a December 2015 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its December 2015 remand, the Board instructed the AOJ to ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a back disability, ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a back disability from Dr. Palat dated since May 2010, obtain any relevant private treatment records for which a sufficient release was received, obtain and associate with the file all updated records of the Veteran's treatment from the VA Medical Center in Philadelphia, Pennsylvania (VAMC Philadelphia) dated from January 2014 through the present, and obtain a new opinion as to the etiology of the Veteran's claimed back disability from the examiner who conducted a May 2014 VA examination.  The AOJ subsequently returned the case to the Board in order for the December 2015 hearing to be held, but none of the other directives in the December 2015 remand have been completed.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not complete any of the directives set forth in the December 2015 remand with respect to the issue of entitlement to service connection for a back disability, the Board is compelled to again remand this issue for compliance with the instructions in its December 2015 remand.

As for the claim of service connection for a bilateral knee disability, the Veteran was afforded a VA examination in January 2014 and was diagnosed as having a bilateral knee strain.  The nurse practitioner who conducted the examination opined that the Veteran's bilateral knee disability was not likely ("less likely") due to military service.  The examiner reasoned that the Veteran's service treatment records indicated that his knees were normal in 1984, that there were no records of any knee treatment from 1985 to 2002 when he was treated by his primary care physician for right knee patella tendinitis, and that there was no other evidence of current treatment for his knees in his claims file.  

The January 2014 opinion is insufficient because it is based upon an inaccurate history.  Although the examiner reasoned that the Veteran's knees were normal in 1984 and that there were no records of any knee treatment from 1985 to 2002, a September 1984 service treatment record reveals that there was a left knee abrasion and point tenderness and a March 1992 private treatment record indicates that the ranges of motion of both knees was slightly less than normal and that there was bilateral knee pain.  Hence, the January 2014 opinion is based on an inaccurate history and is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304; Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 

Additionally, the January 2014 opinion was predominantly based upon the absence of objective clinical evidence of treatment for knee problems for years after service and the examiner did not acknowledge or comment on the Veteran's reports of a continuity of knee symptomatology in the years since service.  In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Furthermore, the January 2014 examiner did not have the opportunity to review a June 2014 opinion from L.W. Yang, M.D. as to the etiology of the Veteran's bilateral knee disability.  Thus, a remand is also necessary to obtain a new opinion as to the etiology of the claimed knee disability.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The March 1992 private treatment record which includes evidence of bilateral knee pain and limitation of knee motion indicates that the Veteran had been referred for treatment by Dr. Bowden and a July 2002 letter from H. W. Palat, D.O. reflects that the Veteran was evaluated for right knee problems in April 2002 at Frankford Hospital.  It does not appear as if records from Dr. Bowden or Frankford Hospital are in the file.  In addition, the Veteran reported during the December 2015 hearing that he continued to receive treatment for hypertension from Dr. Palat.  The records from Dr. Palat that are currently in the file are only dated to May 2010.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to additional relevant treatment records from the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Also, VA's duty to notify a claimant seeking to reopen a previously denied claim includes advising the claimant of the evidence and information needed to reopen the claim as well as the evidence and information needed to establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1   (2006).  In the context of a claim to reopen, VA must look at the basis for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. Failure to provide this notice is generally prejudicial.  Id.  
      
The AOJ sent the Veteran a VCAA notice letter in December 2013 regarding his petition to reopen the claim of service connection for a psychiatric disability. However, this letter did not provide accurate notice of the date of the most recent final denial of his claim or of what evidence was necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Specifically, the letter notified the Veteran that his claim was previously denied in February 2006 and no information was given as to why his claim had been denied.  Prior to the February 2014 rating decision from which the current appeal originates, the Veteran's claim of service connection for a psychiatric disability had been most recently denied in July 2005 because there was no new and material evidence showing that his claimed psychiatric disability had its onset in service, had its onset in the year immediately following service, or was otherwise the result of a disease or injury in service.  Hence, a remand is necessary to provide notice that fully complies with the decision in Kent.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter which notifies him that his petition to reopen the claim of service connection for a psychiatric disability was previously denied in a July 2005 rating decision, identifies the reason for the prior denial of his claim (i.e., a lack of evidence that his claimed psychiatric disability had its onset in service, had its onset in the year immediately following service, or was otherwise the result of a disease or injury in service), provides the appropriate definitions of new and material evidence, explains the type of evidence that is necessary to satisfy the element of the underlying claim which was found insufficient in the previous denial (a current psychiatric disability related to service), and describes the type of evidence that is necessary to substantiate the underlying service connection claim, in accordance with the Court's decision in Kent.  A copy of this letter must be included in the file.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a back disability, a psychiatric disability, a knee disability, and hypertension, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a back disability, a psychiatric disability, a knee disability, and hypertension from Dr. Palat dated from May 2010 through the present (see the May 2014 VA examination report and page 16 of the December 2015 Board hearing transcript), Dr. Bowden (see the March 1992 private treatment record and page 5 of the December 2015 hearing transcript), Frankford Hospital (see the July 2002 letter from Dr. Palat), and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.
 
3.  Obtain and associate with the file all updated VA records of treatment, to specifically include:

(a)  all records from the VA Medical Center in Coatesville, Pennsylvania dated from November 1999 through the present; 
(b)  all records from VAMC Philadelphia dated from January 2014 through the present;
(c)  all records contained in the Miami Vista electronic records system and dated from January 1985 through the present; and 
(d)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the May 2014 VA back examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current back disability.

For any current back disability identified (i.e., any back disability diagnosed since December 2004), the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the current back disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's back injuries and symptoms in service, is related to his physical duties in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the opinion provider shall acknowledge and comment on all back disabilities diagnosed since December 2004, all instances of treatment for back problems in the Veteran's service treatment records, his reported back injuries in service, his post-service work-related back injury in 1999, the records of treatment for back problems prior to the 1999 work injury (which are dated as early as 1992), and the Veteran's reports of continuing back problems in the years since service. 

The opinion provider must also specifically discuss the following evidence in the context of his/her opinion and its accompanying rationale:

(a)  a March 1992 complaint of low back pain and subsequent diagnosis of exacerbation of cervical and lumbosacral spine strain and sprain, lumbar degenerative syndrome, and bulging disc;

(b)  the multiple 1998 complaints of back pain that was diagnosed as a lumbar sprain in June 1998;

(c)  the December 1999 and May 2000 private evaluations, which found the Veteran to have residuals of disc herniation and lumbosacral strain and strain superimposed on pre-existing degenerative disc disease and which include conclusions that the Veteran's "overall disability of the lumbar spine is greater due to the pre-existing condition"; 

(d)  the October 2009 and June 2010 private physician's letters, in which the physician diagnosed the Veteran with multiple lumbar spine disorders and opined that these disorders are "related to a previous back injury that he sustained during his military service."; and

(e)  Dr. Yang's June 2014 opinion.
The opinion provider must provide reasons for each opinion given.

If the May 2014 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the examiner who conducted the January 2014 VA knee examination to review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand) and provide a new opinion as to the etiology of the Veteran's current bilateral knee disability.

For any current knee disability identified (i.e., any knee disability diagnosed since January 2013), the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the current knee disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's knee symptoms in service, is related to his reported knee injuries in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the opinion provider shall acknowledge and comment on all knee disabilities diagnosed since January 2013, all instances of treatment for knee problems in the Veteran's service treatment records (including the treatment for knee problems in September and October 1984), the Veteran's reports of knee injuries and treatment in service (including when he slid down a telephone pole in approximately July 1981, when he repelled from a helicopter in approximately December 1981 or January 1982, and when he was treated on various other occasions for knee problems that were not documented), the records of his treatment for knee problems following service as early as March 1992, his reports of continuing knee problems in the years since service, and Dr. Yang's June 2014 opinion.  (The absence of evidence of treatment for specific knee problems in the Veteran's service treatment records or for years after service cannot, standing alone, serve as the basis for a negative opinion).

The opinion provider must provide reasons for each opinion given.

If the January 2014 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

6.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since a July 2014 supplemental statement of the case and a January 2015 statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




